In a negligence action to recover damages for personal injuries, defendant ap*714peals from an order of the Supreme Court, Suffolk County, dated August 23, 1976, which granted plaintiff-respondent’s motion to strike the first and second affirmative defenses interposed by him (lack of jurisdiction resulting from ineffective service and the Statute of Limitations). Order reversed, with $50 costs and disbursements, and motion denied. There is no showing by respondent justifying his failure to invoke the aid of the court, as provided for in CPLR 308 (subd 5), to effect substituted personal service upon appellant. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.